Citation Nr: 1748315	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a back disorder, to include as secondary to a service-connected left knee disability.

2. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

3. Entitlement to service connection for a right hip disorder, to include as secondary to a service-connected left knee disability.

4. Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability.

5. Entitlement to service connection for a right ankle disorder, to include as secondary to a service-connected left knee disability.

6. Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected left knee disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to December 1988 and from March 1992 to October 1994, with his last DD Form 214 noting 15 years and 27 days total prior active service.

These matters came to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.

In December 2010, the Board reopened the claim of entitlement to service connection for a back disorder and remanded that claim along with the other claims for further development. The issues were remanded, again, in March 2013 for further development. In January 2016, the Board dismissed entitlement to a total disability rating due to individual unemployability (TDIU), denied entitlement to service connection for a back disorder, a right ankle disorder, and a left ankle disorder, and remanded the issues of entitlement to service connection for a right knee disorder, a left hip disorder, and a right hip disorder. The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court). In a November 2016 Joint Motion for Partial Remand (JMPR) and December 2016 Court Order, the Board's decision with regard to the back, right ankle, and left ankle issues was vacated and remanded for action consistent with the JMPR, and the appeal with regard to the TDIU issue was dismissed.
This case was again before the Board in April 2017 and remanded for further development, specifically to obtain addendum medical opinions that considered the Veteran's abnormal gait caused by the left knee disability and the Veteran's lay contentions regarding the effect his service-connected left knee disability has on his right knee, hips, ankles, and lumbar spine. Unfortunately, the addendum opinions fail to comply with the Board's April 2017 remand orders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's April 2017 remand ordered the AOJ to do several things before returning this case to the Board, summarized as follows: obtain an addendum VA medical opinion from the September 2014 VA examiner (or another qualified examiner if the 2014 examiner is not available); and readjudicate the Veteran's claim.  

The claims file has been returned to the Board with a June 2017 addendum opinion. However, per the JMPR the addendum opinion's rationale does not address the abnormal gait caused by the left knee disability, and the Veteran's lay assertion that "due to my left knee locking up I have had to be very careful as to how I walk, sometimes when my left knee would lock up I would stumble and fall, this would in turn cause me to twist my ankle while trying to catch myself." 12/16/2016 VBMS, CAVC Decision; see 07/13/2007 VBMS, VA 9 Appeal to Board of Appeals.

The Board notes that the Veteran has made similar lay assertions with regard to the effect his left knee has on his hips and right knee, which can also be construed as not being considered by the VA examiner. Id; 02/05/2015 VBMS, VA 21-4138 Statement In Support of Claim.

With regard to the right knee, the Veteran believes this condition is secondary to the left knee "due to the fact that I have changed my gait to accommodate the slight limp that I have from favoring my left knee. I have learned to walk with a rolling gait similar to when I was walking on the ships in the Navy." 07/13/2007 VBMS, VA 9 Appeal to Board of Appeals. Similarly, with regard to the hips, the Veteran asserts that he believes his hip disabilities are secondary to the left knee "due to the fact that I have changed my gait to accommodate the slight limp that I have gotten from favoring my left knee." Id.

With regard to the right hip, the Veteran asserts, "I also try to relieve the pain and pressure on my left knee by putting more weight on my right side specifically the right hip. I believe that due to the change in my gait and pain and pressure to include the locking in my [left knee] has aggravated my Right Hip Condition beyond the point of normal progression." 02/05/2015 VBMS, VA 21-4138 Statement in Support of Claim.

With regard to the left hip, the Veteran asserts that "I believe that due to the change in my gait and pain and pressure to include locking in my [left knee] has aggravated my Left Hip Condition beyond the point of normal progression." Id.

With regard to the right knee, the Veteran asserts that he has "been walking with a slight limp and change in my gait due to pain from my [left knee]." Id.

The abnormal gait and the aforementioned lay assertions were not mentioned in the rationale of the June 2017 addendum opinion. In fact, the June 2017 rationale is simply duplicative of the September 2014 rationale. This fails to comply with the requirements of Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from July 2014 to the present.

2. Request that an appropriately qualified physician other the author of the September 2014 VA examination report and the April 2017 addendum opinion review the file and provide opinions as to the following:

a) Whether it is at least as likely as not (50 percent or greater) that osteoarthritis of the lumbar spine, degenerative disc disease of the lumbar spine, osteoporosis of the lumbar spine, and any other back (lumbar or thoracic) disorder were caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any lumbar spine disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions regarding the effect his left knee disability has on his lumbar spine disability.

b) Whether it is at least as likely as not (50 percent or greater) that right ankle spurring, and any other right ankle disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any right ankle disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions discussed above regarding the effect his left knee disability has on his right ankle disability.
c) Whether it is at least as likely as not (50 percent or greater) that left ankle spurring, and any other left ankle disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any left ankle disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions discussed above regarding the effect his left knee disability has on his left ankle disability.

d) Whether it is at least as likely as not (50 percent or greater) that acetabular osteoarthritis and spurring of the right hip, and any other right hip disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any right hip disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions discussed above regarding the effect his left knee disability has on his right hip disability.

e) Whether it is at least as likely as not (50 percent or greater) that acetabular osteoarthritis and spurring of the left hip, and any other left hip disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any left hip disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions discussed above regarding the effect his left knee disability has on his left hip disability.

f) Whether it is at least as likely as not (50 percent or greater) that degenerative femoral-tibial aspect of the right knee joint, and any other right knee disability, was caused by the service-connected left knee traumatic arthritis status post injury and arthroscopy with limitation of extension. If not, is it at least as likely as not that any right knee disability has been aggravated beyond its natural progression by the service-connected left knee disability? 

Consideration should be given to any abnormal gait caused by the left knee disability and the Veteran's lay assertions discussed above regarding the effect his left knee disability has on his right knee disability.

Please provide reasons for these opinions. All pertinent evidence, including both lay and medical, should be considered. Specifically mention the lay assertions including the abnormal gait in your rationale.

An examination should be scheduled only if deemed necessary by the VA examiner.

3. If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case. The case should then be returned to the Board, if otherwise in order.
The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




